Citation Nr: 0815070	
Decision Date: 05/07/08    Archive Date: 05/14/08

DOCKET NO.  05-41 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Entitlement to service connection for degenerative 
arthritis of the lumbar spine.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for respiratory 
condition, to include asbestosis.

4. Entitlement to a total disability rating for individual 
unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1949 to November 
1952. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri that denied the veteran's claims of 
entitlement to service connection for asbestosis, 
degenerative arthritis of the lumbar spine, and tinnitus, and 
denied the veteran's claim of entitlement to a TDIU.  The 
veteran perfected a timely appeal of these determinations to 
the Board.

In March 2008, the veteran appeared and offered testimony in 
support of his claim before the undersigned member of the 
Board.  The veteran's testimony on that occasion has been 
transcribed and associated with his claims file.


FINDINGS OF FACT

1. Degenerative arthritis of the lumbar spine is not related 
to an in-service back injury, or to the veteran's period of 
service in any other way.

2. The veteran did not incur a chronic tinnitus condition in 
service.

3. Asbestosis, or any other respiratory condition, was not 
the result of service.

4. The veteran's service-connected disabilities do not result 
in inability to secure or follow a substantially gainful 
occupation.  


CONCLUSIONS OF LAW

1. Degenerative arthritis of the lumbar spine was not 
incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 
1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(d), 3.307, 3.309(a) (2007).

2. Tinnitus was not incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(d) (2007).

3. A respiratory condition, to include asbestosis, was not 
incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 
1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(d) 
(2007).

4. The criteria for establishing entitlement to a total 
rating based on individual unemployability due to service-
connected disabilities are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321(b), 3.340, 3.341, 4.16, 
4.19 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2007), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, November 
2004 and November 2006 letters to the veteran from the Agency 
of Original Jurisdiction (AOJ) specifically notified him of 
the substance of the VCAA, including the type of evidence 
necessary to establish entitlement to service connection, and 
the division of responsibility between the veteran and VA for 
obtaining that evidence.  Consistent with 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007), these 
letters essentially satisfied the notification requirements 
of the VCAA by: (1) informing the veteran about the 
information and evidence not of record that was necessary to 
substantiate his claim; (2) informing the veteran about the 
information and evidence VA would seek to provide; (3) 
informing the veteran about the information and evidence he 
was expected to provide; and (4) requesting that the veteran 
provide any information or evidence in his possession that 
pertained to the claim.

With respect to the veteran's TDIU claim, Board notes the 
Court's recent decision in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  In Vazquez-Flores, the Court found that, at 
a minimum, adequate VCAA notice requires for an increased 
rating claim requires that: (1) VA notify the claimant that 
the claimant must provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.

In the instant case, with respect to the first two 
requirements of Vazquez-Flores, the Board notes that, as the 
veteran's claim is for a TDIU, the veteran's claim would not 
be substantiated by showing a worsening or increase in 
severity of the disability, but, rather, by showing an 
inability to secure or follow a substantially gainful 
occupation as a result of a the veteran's service-connected 
disability or disabilities.  See 38 C.F.R. § 4.16.  In this 
regard, the November 2006 letter informed the veteran that, 
to substantiate his TDIU claim, the evidence must show that 
his service-connected disabilities were sufficient, without 
regard to other factors, to prevent him from performing the 
mental and/or physical tasks required to get or keep 
substantially gainful employment.  The November 2006 letter 
also informed the veteran of the schedular requirements 
needed to substantiate his TDIU claim, if it were to be 
substantiated on a schedular basis.  It furthermore informed 
him that, if he did not meet such schedular requirements, he 
may substantiate his claim on an extra-schedular basis, and 
that, in such a case, the evidence still must show that the 
veteran was incapable of substantially gainful employment 
solely because of his service-connected disabilities.

Moreover, the record reflects that the veteran had actual 
knowledge that to substantiate a TDIU claim he must show an 
inability to secure or follow a substantially gainful 
occupation as a result of his service-connected disability or 
disabilities.  In this regard, the Board notes that, at his 
March 2008 Board hearing, in arguing his TDIU claim, the 
veteran and his representative specifically argued that the 
veteran was unable to be employed due to both his service-
connected disabilities and a disability for which he was 
seeking service-connection. 

With respect to the third and forth requirements of Vazquez-
Flores, the November 2006 letter both notified the veteran 
that disability ratings for service-connected disabilities 
would be determined by applying relevant diagnostic codes, 
and provided examples of the types of medical and lay 
evidence that the veteran was able to submit (or ask VA to 
obtain) that were relevant to establishing a disability 
evaluation.

Thus, with respect to the veteran's TDIU claim, the Board 
finds that VA has fulfilled its obligation to provide the 
veteran a meaningful opportunity to participate effectively 
in the processing of his claim.  See Dunlap v. Nicholson, 21 
Vet. App. 112, 118 (2007).

The Board acknowledges that complete VCAA notice was only 
provided to the veteran after the initial unfavorable 
decision in this case, rather than prior to the initial 
decision as typically required.  The United States Court of 
Appeals for Veterans Claims (Court) has held that, in such 
situations, the appellant has a right to a VCAA content-
complying notice and proper subsequent VA process.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  A VCAA-compliant 
letter was issued to the veteran in November 2006.  
Thereafter, he was afforded an opportunity to respond, and 
the AOJ then subsequently reviewed the claim and issued a 
supplemental statement of the case to the veteran as recently 
as January 2008.  Under these circumstances, the Board finds 
that the notification requirements of the VCAA have been 
satisfied.  Pelegrini v. Principi, supra; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Also, during the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements apply to all five elements of a service 
connection claim, including the disability rating and 
effective date of the award.  The veteran was provided this 
notice in November 2006.  As such, any notice deficiencies 
related to the rating or effective date were subsequently 
remedied.  Thus, the Board finds no prejudice to the veteran 
in processing the issuance of a final decision.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996).

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002).  In this regard, the 
following are associated with the claims file: the veteran's 
service medical and service personnel records, private post-
service medical records, VA medical examinations, the 
veteran's testimony at his April 2007 RO hearing and March 
2008 Board hearing, and written statements from the veteran 
and his representative.

The Board notes that the RO attempted to obtain Social 
Security Administration (SSA) records, but was notified by 
SSA in an October 2007 correspondence that the veteran's 
medical records had been destroyed.

There is no indication that there is any additional relevant 
evidence to be obtained by either VA or the veteran.  The 
Board therefore determines that VA has made reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate his claim.

II. Service Connection and TDIU

The veteran argues that he is entitled to service connection 
for degenerative arthritis of the lumbar spine, tinnitus, and 
a respiratory condition, to include asbestosis.  The veteran 
also argues that he is entitled to a TDIU.  Specifically, the 
veteran has made the following arguments: that his records 
reflect that he was aboard several U.S. naval ships during 
the Korean War, and it is common knowledge that ships during 
that time were loaded with asbestos; that this was his 
initial contact with asbestos, and he feels that VA should 
concede the fact that his asbestosis originated from this 
initial exposure; that he chipped paint on five ships or 
more, working on most of all decks, mostly chipping paint and 
touching up rust spots with red lead pain, and working in the 
engine rooms; that he was hit by shrapnel from a mortar shell 
in October 1950; that, in December 1950, he was hit with a 
concussion grenade, was knocked unconscious, was thrown into 
a truck with dead bodies, jumped out of the truck when he 
became conscious, and has had problems with his back since 
then; and that he has had ringing his right hear for 55 
years, since he was hit by a grenade.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).

In addition, for certain chronic diseases, such as arthritis, 
a presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a prescribed 
period following discharge from service; the presumptive 
period for arthritis is one year.  38 C.F.R. § 3.307, 
3.309(a).

The Board further recognizes that, in the case of any veteran 
who engaged in combat with the enemy in active service, 
satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service incurrence if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation, and, to that end, every reasonable 
doubt shall be resolved in favor of the veteran.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d).  However, these provisions 
deal with the question of whether a particular disease or 
injury occurred in service; that is, what happened then, and 
not the question of either current disability or nexus to 
service, for both of which competent medical evidence is 
generally required.  In other words, these provisions do not 
presumptively establish service connection for a combat 
veteran; rather, they relax the evidentiary requirements for 
determining what happened in service.  See Brock v. Brown, 10 
Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet. 
App. 521, 524 (1996).

Combat service requires that a veteran have participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  See 
VAOPGCPREC 12-99 (October 18, 1999).  The issue of whether 
any particular set of circumstances constitutes engagement in 
combat with the enemy must be resolved on a case-by-case 
basis.  Id.

In the instant case, the veteran's service personnel records 
indicate service on naval ships.  Service medical records 
reflect no complaints of or treatment for tinnitus, a back 
condition, or a respiratory condition, including asbestosis.  
Records dated in October 1951 indicate that the veteran was 
injured by shrapnel in Korea, and that he had pad pain in his 
right foot on walking or standing.  October 1950 service 
medical records in indicate that, in September 1950, the 
veteran developed abdominal pain, and that, prior to the 
attack, the veteran had had no food for 48 hours because he 
was under enemy attack.  On examination in February 1952, the 
following was noted: that the veteran had sustained injuries 
including shrapnel in the right foot, and a bullet wound in 
the right knee, while in Korea; that the veteran had no 
tinnitus, discharge or deafness; and that examination of the 
back was negative.  In September 1952, the veteran was noted 
to have had a negative chest x-ray, with no defects noted.  
On discharge examination in November 1952, the veteran was 
noted to have had a normal evaluation of the ears, including 
normal hearing, as well as a normal evaluation of the lungs, 
chest, spine, and other musculoskeletal system.  No tinnitus, 
back problems, or respiratory problems, including asbestosis, 
were noted.

A January 1989 private treatment record indicates that the 
veteran had been reviewed for the presence of and 
classification of asbestosis, that there were mid lung 
profusion abnormalities, that there was a right chest wall 
profile and en face pleural plaque formation of la and on the 
left there was en face pleural plaque formation of la.  It 
was noted that there was parenchymal and pleural changes 
consistent with change secondary to asbestos exposure.  
Partial July 1989 private medical treatment records indicate 
that the veteran's history of asbestos exposure was 
corroborated by the pleural changes as detected on chest x-
ray, and that, because of the veteran's history, he was 
advised as to his increased risk to the subsequent 
development of clinically significant parenchymal asbestosis 
as well as he possibility of developing neoplastic process.  
Partial private August 1991 medical treatment records 
indicate that the veteran's exposure history, pleural 
plaquing, and profusion of abnormalities were consistent with 
asbestosis, that because of these findings he was at an 
increased risk to develop such asbestos-related problems as 
debilitating parenchymal asbestosis or lung cancer, and that 
he should be carefully monitored in the future and continue 
to refrain from smoking.

A January 2001 private x-ray report indicates mild to 
moderate degenerative changes with mild kyphosis of the 
thoracic spine.  August 2002 private x-rays indicate 
degenerative changes of the thoracic and lumbar spine.  
August 2002 computed tomography (CT) scan of lumbosacral 
spine showed disc bulging and degenerative changes resulting 
in spinal stenosis and foraminal narrowing a multiple levels.  

In January 2003, it was noted that the veteran had back pain 
related to a car accident.

A November 2004 letter from the veteran's private medical 
provider indicates the following: that the veteran claimed to 
that he had ringing his right ear and some hearing loss for 
about 54 years; that he was recently evaluated at VA for some 
type of disability; and that he claimed he had ringing in his 
right ear since he had a concussion grenade go off near him 
during the Korean war.  Examination revealed that the veteran 
was somewhat hard of hearing, and audiogram revealed a mild 
to moderate high frequency sensorineural hearing loss, 
greater on the right as compared to the left.  The veteran 
was diagnosed as having asymmetrical sensorial neural hearing 
loss on the right, most likely due to concussion grenade, and 
tinnitus, probably secondary to noise exposure.

The veteran was given a VA audiological examination on March 
2005.  On examination, it was noted that the veteran's 
primary complaint was tinnitus.  The veteran reported that he 
had been exposed to combat noise, that, as a civilian, he 
worked construction for almost forty years.  He also reported 
hearing a constant severe sound like escaping air in his 
right ear, which he first heard in 1950 following an 
explosion.  The veteran was diagnosed as having moderate to 
moderately severe high frequency hearing loss in the right 
ear with good speech recognition.  The examiner opined that 
the veteran was likely exposed to hazardous noise while in 
the military, and that there was documentation of shrapnel 
wounds which would suggest a nearby explosion.  The examiner 
opined that, giving the veteran the benefit of the doubt, it 
was as likely as not that this hearing loss was related to 
his military service.  However, the examiner also opined 
that, given the statement that no tinnitus was found in 
February 1952 service medical records, after the veteran had 
returned from Korea, it was not as likely as not that his 
tinnitus was related to his military service.

The veteran was afforded a VA examination in March 2005.

At that time, the following history was noted: the veteran 
had been retired from the past 14 years, prior to which he 
worked as a pipe fitter for 42 years; regarding the 
asbestosis, the veteran stated that he was diagnosed with 
this in 1980; apparently, a business agent for the company 
for whom he worked rounded up a number of employees including 
the veteran and had them examined by the company for a lawyer 
seeking a class action, and the veteran was then diagnosed 
based upon chest x-ray and pulmonary function studies; he 
retired in about 1991 due to shortness to breath; the veteran 
stated that during his active military duty he was on seven 
different ships being transported to various places, 
including to and from Korea; he estimated that he had five 
trips aboard ships and each trip was 25 days in duration; on 
at least one ship he had to work with some asbestos 
insulation; as mentioned, he worked for 42 years as a pipe 
fitter doing a lot of welding and insulation work with 
asbestos; he described doing what he referred to has hot 
welds with asbestos wrapped around the pipes; he did some 
insulation work with asbestos on these pipes as well; he also 
worked in a number of power plants and stated that asbestos 
particles would rain down almost like snow; he would wear a 
paper throwaway dust mask only, which may or may not have 
been adequate for proper personal protection; and the veteran 
had been a nonsmoker for the past 18 years, prior to which he 
smoked one to one and a half packs of cigarettes per day for 
14 years.  The following was also noted: the veteran had 
symptoms of shortness of breath; he was dyspneic, even with 
conversation; he had dyspnea with exertion; he estimated his 
maximum walking distance at only 100 feet; and he estimated 
that he could climb about half a flight of stairs before 
having to stop and rest.

With respect to the veteran's back, the following was noted: 
the veteran had chronic back pain from a ruptured disc; this 
had its onset in 2001; there was no specific injury; magnetic 
resonance imaging (MRI) was attempted, but unsuccessful 
because of the retained shrapnel in his right index finger; 
he had had no surgeries on the back; he had chronic daily 
back pain radiating into his left hip and back the left lower 
extremity; and, as he had been unemployed for the past 14 
years, there had been no bearing on his employment.

The VA examiner noted that the veteran's chest x-ray was 
normal, and the veteran was diagnosed as having no evidence 
of asbestosis, and degenerative arthritis, lumbar spine.  The 
examiner noted that the veteran may have been exposed to some 
asbestos aboard the ships on which he was transported in his 
active duty, but that he had a very significant asbestos 
exposure history from his employment, which seemed to greatly 
outstrip the magnitude of his active duty exposure.  
Therefore, in the examiner's opinion, it was not at least as 
likely as not that any asbestosis the veteran developed would 
be caused by the limited exposure during the military, but 
would more likely than not be a result of his extensive 
occupational exposure.  The examiner also opined that, 
regarding unemployability, the veteran was markedly impaired 
by his shortness of breath, which would limit him to only an 
extremely sedimentary type of activity, and the examiner 
estimated that he would not be able to lift and carry more 
than about 5 pounds at a time, on an occasional basis, and 
this would only be for a short distance.  The VA examiner 
also opined that the veteran would also be precluded from any 
exposure or dust, fumes, etcetera, and was further limited by 
pain from his chronic back condition and his left shoulder, 
but that these were not related to his active military duty 
to any degree.

At his RO hearing in April 2007, the veteran testified s 
follows: that the March 2005 examiner had misstated the 
veteran's history in that the lawsuit for which the veteran 
was evaluated was not against his employer, but rather 
against asbestos companies; that some people in local had 
asbestosis, so all pipe fitters got checked; that he began 
having problems beginning in the early 60's and did not 
smoke; that he was exposed to asbestos up until March 1951, 
when he came back from Korea.  

At his Board hearing in March 2008, the veteran testified as 
follows: that his back problems came from the grenade 
compression he sustained while in service in 1950; that he 
noticed his ears were ringing after a compression grenade 
explosion in December 1950; that the veteran was exposed to 
both lead paint and asbestos on duty, working ion ships; and 
that the veteran was not able to work because of his service-
connected frostbite on his hands and feet, which had gotten 
worse in his older age.

A. Degenerative arthritis of the lumbar spine

The Board finds a preponderance of the evidence to be against 
the veteran's claim of service connection for degenerative 
arthritis of the lumbar spine.

Initially, the Board notes the veteran's assertions that he 
incurred his in-service back injury while engaged in combat 
with the enemy.  In this regard, the Board notes that the 
veteran's October 1951 service medical records indicate that 
the veteran was injured by shrapnel in Korea, October 1950 
service medical records in indicate that, in September 1950, 
the veteran had had no food for 48 hours because he was under 
enemy attack, and February 1952 records indicate that the 
veteran had sustained injuries including a shrapnel in the 
right foot, and a bullet wound in the right knee.  In light 
of these records and the veteran's assertions regarding his 
engagement in combat, the Board finds that the veteran 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  Thus, as the veteran's claimed experience 
of a concussion grenade explosion is consistent with the 
circumstances, conditions or hardships of his combat service 
in Korea, the Board accepts as credible lay evidence the 
veteran's report that, in December 1950, he was hit with a 
concussion grenade, was knocked unconscious, was thrown into 
a truck with dead bodies, jumped out of the truck when he 
became conscious, and sustained a back injury.

However, while acknowledging this in-service event, the Board 
does not find any current degenerative arthritis of the 
lumbar spine to be related to this in-service back injury, or 
to the veteran's period of service in any other way.  
Although such injury may have occurred, a chronic in-service 
condition has not been shown.  Service medical records 
reflect no complaints of or treatment for any back condition.  
On service examination in February 1952, examination the back 
was negative.  On discharge examination in November 1952, the 
veteran was noted to have had a normal evaluation of the 
spine and other musculoskeletal system, and no back problems 
were noted.  Furthermore, continuity of symptomatology after 
service has not been shown.  The first indication in the 
medical record of any back problems is a January 2001 private 
x-ray report indicating mild to moderate degenerative changes 
with mild kyphosis of the thoracic spine; an August 2002 CT 
scan of lumbosacral spine showed disc bulging and 
degenerative changes resulting in spinal stenosis and 
foraminal narrowing at multiple levels.  The dates of these 
initial back treatment records are consistent with the 
history noted on March 2005 VA examination, which indicates 
that the veteran had chronic back pain from a ruptured disc, 
and that this had its onset in 2001.  The Board notes that 
this onset date is over 45 years after the veteran's period 
of service.

Additionally, the competent medical evidence of record weighs 
against the veteran's service connection claim for 
degenerative arthritis of the lumbar spine.  After examining 
the veteran and reviewing the record, including service 
medical records, the March 2005 VA examiner stated that the 
veteran's chronic back condition was not related to his 
active military duty to any degree.  Also, there is no 
medical opinion or other competent medical evidence 
indicating an etiological relationship between any current 
degenerative arthritis of the spine, or any other back 
condition, and the veteran's period of service in any way.

Accordingly, service connection is not warranted for 
degenerative arthritis of the lumbar spine.

B. Tinnitus

The Board finds a preponderance of the evidence to be against 
the veteran's claim of service connection for tinnitus.

As discussed above, the Board acknowledges that the veteran 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  The Board furthermore finds that the 
veteran's asserted experience of a compression grenade 
explosion in December 1950 is consistent with the 
circumstances, conditions or hardships of such service.  
Thus, the Board accepts as credible lay evidence the 
veteran's report that, in December 1950, he experienced a 
concussion grenade explosion.

However, the record does not reflect a chronic tinnitus 
condition subsequent to the December 1950 explosion.  The 
Board notes the veteran's contentions that he noticed that 
his ears were ringing after the concussion grenade explosion.  
However, such assertions are contradicted by the veteran's 
service medical records, which indicate that, on examination 
in February 1952, the veteran had no tinnitus, discharge or 
deafness, and that, on discharge examination in November 
1952, the veteran had a normal evaluation of the ears, 
including normal hearing, with no tinnitus noted.

Also, the medical record does not reflect continuity of 
tinnitus symptomatology after service.  The earliest 
indication of tinnitus in the record is the veteran's October 
2004 claim form for service connection, and the earliest 
medical evidence of any tinnitus or hearing problems is dated 
in November 2004, which is more than 50 years after the 
veteran's period of service.

The Board acknowledges the veteran's contentions that, 
despite the lack of medical treatment, he had experienced 
tinnitus for over 50 years following service.  While the 
Board acknowledges that the veteran is competent to observe 
ringing in his ear or ears, the objective evidence of record 
weighs heavily against the credibility of the veteran's 
assertions.  Specifically, the veteran was found not to have 
tinnitus on September 1952 service examination, no tinnitus 
or hearing problems were noted on November 1952 separation 
examination, and the record reflects no indication of 
tinnitus for more than 50 years after the veteran's period of 
service.

The Board notes the two medical etiology opinions of record 
with respect to the veteran's claimed tinnitus, and that they 
are inconsistent with each other.  The March 2005 VA 
audiological examiner opined that, given the statement that 
no tinnitus was found in February 1952 service medical 
records, after the veteran had returned from Korea, it was 
not as likely as not that his tinnitus was related to his 
military service.  The November 2004 letter from the 
veteran's private medical provider indicates a diagnosis of 
tinnitus, probably secondary to noise exposure, which was 
based on the veteran's reported history of having ringing in 
his right ear for about 54 years since he had a concussion 
grenade go off near him during the Korean war.  However, the 
Board finds the March 2005 VA audiology examiner's opinion to 
be more probative than the November 2004 private examiner's 
opinion.  The March 2005 VA examiner reviewed the veteran's 
records, and made the etiology opinion based on medical 
evidence in the service medical records revealing a lack of 
tinnitus on September 1952 service examination.  There is no 
indication that the November 2004 private examiner based his 
etiology opinion on a review of any service medical records.  
Rather, the November 2004 examiner based such opinion on the 
veteran's reported history of having ringing in his right ear 
for about 54 years since he had a concussion grenade go off 
near him during the Korean War.  As the Board does not find 
the history relied upon by the November 2004 private examiner 
to be credible, the Board finds the etiology opinion of the 
November 2004 private examiner to be less probative than that 
of the March 2005 VA examiner.  See DeSousa v. Gober, 10 Vet. 
App. 461 (1997).

Accordingly, service connection for tinnitus is not 
warranted.

C. Respiratory condition, to include asbestosis

The Board finds that, while the veteran may have been exposed 
to asbestos in service, no current asbestosis or other 
respiratory condition is related to service.

The March 2005 VA examiner noted that the veteran may have 
been exposed to some asbestos aboard the ships on which he 
was transported in his active duty, but that he had a very 
significant asbestos exposure history from his employment, 
which seemed to outstrip the magnitude of his active duty 
exposure greatly, and that, therefore, it was not at least as 
likely as not that any asbestosis the veteran developed would 
be caused by the limited exposure during the military, but 
would more likely than not be a result of his extensive 
occupational exposure.  In this regard, the Board notes that 
the veteran reported on March 2005 VA examination that he 
worked for 42 years as a pipe fitter doing a lot of welding 
and insulation work with asbestos.  The Board also notes that 
there is no medical opinion or other competent medical 
evidence of record relating asbestosis or any other 
respiratory condition to the veteran's period of service.

Furthermore, the Board finds the opinion of the March 2005 VA 
examiner to be consistent with the record.  Although the 
veteran's service personnel records indicate service on naval 
ships, service medical records reflect no complaints of or 
treatment for any respiratory condition, including 
asbestosis.  Also, in September 1952, the veteran was noted 
to have had a negative chest x-ray, with no defects noted.  
On discharge examination November 1952, the veteran was noted 
to have had a normal evaluation of the lungs and chest, with 
no respiratory problems, including asbestosis, noted.  The 
first indication of any asbestosis or other respiratory 
problem in the record is the January 1989 private medical 
treatment report, which noted parenchymal and pleural changes 
consistent with change secondary to asbestos exposure.  
Moreover, this initial evaluation for asbestos-related lung 
problems was the result of all pipe fitters in the veteran's 
local getting checked due to some of the pipe fitters being 
found to have asbestosis. 

The Board notes the veteran's contentions at his April 2007 
RO hearing that he had began having respiratory problems 
beginning in the early 60's and did not smoke.  However, the 
Board again notes that the earliest indication of any medical 
treatment for respiratory problems, including an asbestos-
related respiratory problem, is January 1989.  Also, although 
the January 1989, July 1989, and August 1991 private 
treatment records for possible asbestosis note a history of 
asbestos exposure, none of these records indicate a long-
standing respiratory problem, or reports of breathing 
problems or asbestos-related problems going back to the early 
1960s.  Moreover, given that these examinations were provided 
in the context of a lawsuit related to fellow pipe fitters in 
the veteran's local developing asbestosis, the history of 
asbestos exposure to which such private treatment records 
refer is likely the veteran's post-service occupational 
exposure as a pipe fitter for many years.

Accordingly, service connection for a respiratory condition, 
including asbestosis, is not warranted.

D. TDIU

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  For the purpose of one 60 percent 
disability, or one 40 percent disability in combination, the 
following are considered as one disability: (1) Disabilities 
of one or both upper extremities, or of one or both lower 
extremities, including the bilateral factor, if applicable, 
(2) disabilities resulting from common etiology or a single 
accident, (3) disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, cardiovascular-
renal, neuropsychiatric, (4) multiple injuries incurred in 
action, or (5) multiple disabilities incurred as a prisoner 
of war.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  Where these 
percentage requirements are not met, entitlement to the 
benefits on an extraschedular basis may be considered when 
the veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b).

In determining whether an individual is unemployable by 
reason of service-connected disabilities, consideration must 
be given to the type of employment for which the veteran 
would be qualified.  Such consideration would include 
education and occupational experience.  Age may not be 
considered a factor.  38 C.F.R. § 3.341 (2006).  
Unemployability associated with advancing age or intercurrent 
disability may not be used as a basis for assignment of a 
total disability rating.  38 C.F.R. § 4.19.

The Board finds that a TDIU is not warranted in the instant 
case.

First, there is no basis in the schedular criteria to award a 
TDIU.  The following disabilities are service-connected: 
residuals of frostbite, right hand with arthritis, currently 
rated 30 percent; residuals frostbite to left foot with 
arthritis, currently rated 20 percent; residuals of frostbite 
right foot with arthritis, currently rated 20 percent; 
bilateral hearing loss, currently rated 0 percent; scars, 
bullet wound, left knee, shell fragment wound right foot and 
right index finger, currently rated 0 percent.  The veteran's 
combined evaluation for compensation is 60 percent.  As there 
is no single service-connected disability ratable at 60 
percent or more, no disability ratable at 40 percent or more, 
and a combined rating of less than 70 percent, the veteran 
does not meet the schedular requirements for a TDIU under 
38 C.F.R. § 4.16.

Second, the record does not reflect that the veteran is 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities.  
Rather, the record reflects that the veteran is not able to 
work due to disabilities that are not service-connected.  In 
this regard the Board notes that, on March 2005 VA 
examination, the veteran stated that he retired in about 1991 
due to shortness to breath.  The Board also notes that this 
statement is consistent with the treatment records from 
January 1989 to August 1991 for the veteran's respiratory 
problems.  Also, the March 2005 VA examiner opined that, 
regarding unemployability, the veteran was markedly impaired 
by his shortness of breath, which would limit him to only an 
extremely sedimentary type of activity, that he would not be 
able to lift and carry more than about 5 pounds at a time, on 
an occasional basis, and that this would only be for a short 
distance.  The VA examiner also opined that the veteran would 
be precluded from any exposure or dust, fumes, etcetera, and 
was further limited by pain from his chronic back condition 
and his left shoulder, but that these were not related to his 
active military duty to any degree.

The Board notes the veteran's contentions at his March 2008 
Board hearing that he was not able to work because of his 
service-connected frostbite on his hands and feet, which had 
gotten worse in his older age.  However, again, the medical 
evidence of record indicates marked occupational impairment 
due to non service-connected disabilities.  There is no 
medical opinion or other competent medical evidence 
indicating that the veteran is unable to secure and follow a 
substantially gainful occupation by reason of residuals of 
frostbite or arthritis's of the right hand or right or left 
foot, hearing loss, bullet wound scars, or right foot and 
right index finger shell fragment wounds.  Furthermore, the 
record does not reflect that these service-connected 
disabilities have ever caused any actual interference with 
the veteran's ability to secure and follow a substantially 
gainful occupation.

Accordingly a TDIU is not warranted.

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.


ORDER

1. Entitlement to service connection for degenerative 
arthritis of the lumbar spine is denied.

2. Entitlement to service connection for tinnitus is denied.

3. Entitlement to service connection for respiratory 
condition, to include asbestosis is denied.

4. Entitlement to a TDIU is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


